Case 1:19-cv-02121-LJL-KHP Document 59 Filed 06/11/20 Page 1 of 2




                                                                    06/11/2020
       Case 1:19-cv-02121-LJL-KHP Document 59 Filed 06/11/20 Page 2 of 2


APPLICATION GRANTED: The telephonic settlement conference in this matter currently scheduled
for Tuesday, June 23, 2020 at 10:00 a.m. is rescheduled to Tuesday, July 28, 2020 at 10:00 a.m.
The Parties should call into the court conference line at (866) 434-5269 Code: 4858267 at the scheduled
time. The parties are instructed to complete the Settlement Conference Summary Report and prepare
pre-conference submissions in accordance with Judge Parker’s Individual Rules of Practice. Pre-
conference submissions must be received by the Court no later than July 21, 2020 by 5:00 p.m.




                                                                                   06/11/2020
